department of the treasury internal_revenue_service washington d c government entities bivision sin may jt ep ra -t db - legend state s employer e plan a plan b plan c account x account y this is in response to a request for a ruling letter dated date and subsequent correspondence submitted on your behalf by your authorized representative this request concerns certain legislation in state s permitting employees to transfer funds between plans for the purpose of purchasing certain permissive_service_credit the following facts and representations have been submitted on your behalf employer e is an agency of state s created to administer and govern certain state colleges and universities of state s employer e maintains plan a a defined_contribution_plan that meets the requirements of sec_401 of the internal_revenue_code for the benefit of the employees of such colleges and universities plan a is composed of a number of accounts including the individual_retirement_account plan irap the supplemental retirement_plan srp the after- tax contribution account and the rollover account the irap is composed of two accounts the irap employer pick up account and the irap employer matching account the srp is composed of two accounts the employer pick up account and the employer matching page contribution account there are no employee after-tax contributions in the irap or the srp there are no after-tax contributions in any of the accounts except those heid in the aftér tax contribution account state s has also established a number of defined benefit plans benefiting the educational employees of state s and its political subdivisions including plan b and plan c plan b and plan c are qualified under sec_401 of the code when employment with employer e commences the newly hired employee has an election to participate in irap or plan b or plan c employees participating in irap or one of the specified defined benefit plans become eligible to participate in srp after meeting certain service requirements both plan a and plan b permit their participants to purchase various forms of service_credit specified under the plan during the legislative session the legislature of state s enacted legislation authorizing participants to use their srp accounts by means of a plan to plan transfer for the purpose of purchasing various types of service_credit under plan b or plan c the transfer can only be made to the defined_benefit_plan under which the employee is a participant the transfers can only be made if the transfers are not prohibited by or subject_to penalty under federal_law as provided for under state s statute the transfer must be a-plan to plan transfer and in no event can the participant directly receive any of the funds while still employed by employer e rulings are requested on the following issues whether plan amendments permitting plan a participants to utilize their entire account y to purchase service_credit in plan b or plan c jeopardizes the qualified status of plan a whether plan amendments permitting plan a participants to utilize only that portion of account y representing employee contributions and related earnings to purchase service_credit in plan b or plan c jeopardizes the qualified status of plan a will the transfer of account y assets directly from plan a to plan b or plan c result in ordinary_income to the participant under sec_402 and sec_72 of the code with respect to request sec_1 and section dollar_figure of revproc_2002_4 2002_1_irb_127 provides that the service ordinarily will not issue letter rulings on matters involving a plan's qualified status under code sec_401 through and sec_4975 these matters are generally handled by the employee_plans determinations program as provided in revproc_2002_6 2002_1_irb_203 accordingly we are not responding to ruling requests one and two with respect to request sec_402 of the code provides that except as otherwise provided in this subsection any amount actually distributed to any distributee by any employees’ trust described in sec_401 a which is exempt from tax under sec_501 a shail be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants by reason of the transfer page dollar_figure according to the facts presented the subject transfers are limited to direct plan to plan transfers and in no event can a participant receive a distribution of the transferred amounts whilé-still employed therefore the transfer of account y assets directly from plan a to plan b or plan c will not result in ordinary_income to the participant under sec_402 and sec_72 of the code this ruling is based on the assumption that plans a b and c will continue to qualify under sec_401 a of the code this ruling is not a determination on any issue related to the ongoing qualification of the subject plans as noted above the qualification of the plans is a matter for the employee_plans determinations program in addition this ruling does not address any issue under sec_72 of the code regarding subsequent distributions from plan b and pian c of amounts that were the subject of this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney submitted with the request - the author of this letter is who may be reached at yours ut ip yo a rt rncone fy ces v sloan manager ployee plans techajgg group fax-exempt and government entitiés division as enclosures deleted copy of letter notice
